529 F.2d 524
22 Wage & Hour Cas. (BN 895, 78 Lab.Cas.  P 33,328
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.John T. Dunlop, Secretary of Labor, U.S. Department ofLabor, Plaintiff-Appelleev.Arnold Zager, et al., Defendants-Appellants.
No. 75-1658.
United States Court of Appeals, Sixth Circuit.
December 23, 1975.

1
Before PHILLIPS, Chief Judge, MILLER, Circuit Judge and MARKEY,* Chief Judge.


2
MILLER, C.J.


3
This action was instituted in the district court to enjoin the defendants from alleged violations of the Fair Labor Standards Act in violation of 29 U.S.C. Sec. 201 et seq.


4
The district court, after a full hearing, granted the relief requested and the defendants appealed.  A number of issues are raised on appeal, including the following:


5
(1) Whether defendants' restaurant on Sixth Avenue in Nashville, Tennessee, is an exempt retail establishment, having a sales volume of less than $250,000 annually;


6
(2) Whether the waitresses at the Sixth Avenue restaurant constitute "tipped employees;"


7
(3) Whether defendants violated the minimum wage and overtime provisions in connection with the operation of its bakery;


8
(4) Whether the plaintiff allowed the defendants reasonable costs of meals supplied to their employees as a part of their wages;


9
(5) Whether the defendants unlawfully discharged employee Mary Hall;


10
(6) Whether defendants suffered or permitted Louise Overton to work in the bakery during the illness of her husband;  and finally,


11
(7) Whether defendants' violations of the Act were willful.


12
The district court in considering the issues involved entered elaborate and extensive findings of fact and conclusions of law, holding in favor of the plaintiff on all issues and granting the requested relief.  A careful consideration of the district court's findings and conclusions on the basis of the entire record indicates that his conclusions of law were correct, and that his findings of fact were not clearly erroneous.


13
It is therefore ORDERED and ADJUDGED that the judgment of the district court be and the same is hereby affirmed on the basis of its findings of fact and conclusions of law of October 23, 1973 and March 12, 1975.



*
 The Honorable Howard T. Markey, Chief Judge, United States Court of Customs and Patent Appeals, Washington, D.C. sitting by designation